IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                          __________________

                              No. 95-10538
                          Conference Calendar
                           __________________


UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,

versus

NORIK GHADIMI,

                                       Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 3:94-CV-1463-T
                        - - - - - - - - - -
                         February 29, 1996
Before GARWOOD, JONES, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Norik Ghadimi moves this court for leave to appeal in forma

pauperis (IFP) from the district court's order dismissing his

motion under 28 U.S.C. § 2255.    Ghadimi asserted that the

district court clearly erred in calculating the amount of opium

involved in the offense and that no presentence investigation

report was prepared.     Ghadimi fails to raise a nonfrivolous issue

on appeal.     Ghadimi's motion for leave to proceed IFP is DENIED.

Because the appeal is frivolous, it is    DISMISSED.

     APPEAL DISMISSED.     See 5th Cir. R. 42.2.


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.